

	

		II

		109th CONGRESS

		1st Session

		S. 1032

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mrs. Boxer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To improve seaport

		  security.

	

	

		1.Short titleThis Act may be cited as the

			 United States Seaport Multiyear

			 Security Enhancement Act.

		2.Seaport security

			 improvement projects

			(a)Grant

			 authoritySubject to the

			 requirements of this section, the Transportation Security Administration may

			 make grants to seaports to enhance security.

			(b)ApplicationsA seaport seeking a grant under this

			 section shall submit to the Administration an application in such form and

			 containing such information as the Administration prescribes.

			(c)Grant

			 awards

				(1)In

			 generalThe Administration,

			 after consultation with the Secretary of Transportation, may approve an

			 application of a seaport for a grant under this section only if the

			 Administration determines that the project will improve security at a seaport

			 or improve the efficiency of the seaport without lessening security.

				(2)PriorityThe Administration shall give priority in

			 awarding grants under this section to seaports that the Administration

			 considers will impact or enhance the Nation’s seaport security.

				(d)Matching

			 requirements

				(1)75-percent

			 Federal fundingExcept as

			 provided in paragraph (2), Federal funds for any eligible project under this

			 section shall not exceed 75 percent of the total cost of such project.

				(2)Exceptions

					(A)Small

			 projectsA seaport with a

			 project under subsection (a) that costs less than $25,000 shall not be required

			 to match Federal funds.

					(B)Higher level of

			 support requiredIf the

			 Administration determines that a proposed project merits support and cannot be

			 undertaken without a higher rate of Federal support, the Administration may

			 approve grants under this section with a matching requirement other than that

			 specified in paragraph (1).

					(e)Letters of

			 intent

				(1)IssuanceThe Administration may issue a letter of

			 intent to a seaport committing to obligate from future budget authority an

			 amount, not more than the Federal Government’s share of the project’s cost, for

			 a seaport security improvement project (including interest costs and costs of

			 formulating the project).

				(2)ScheduleA letter of intent under this subsection

			 shall establish a schedule under which the Administration will reimburse the

			 seaport for the Government’s share of the project’s costs, as amounts become

			 available, if the seaport, after the Administration issues the letter, carries

			 out the project without receiving amounts under this section.

				(3)Notice to

			 AdministrationA seaport that

			 has been issued a letter of intent under this subsection shall notify the

			 Administration of the seaport’s intent to carry out a project before the

			 project begins.

				(4)Notice to

			 CongressThe Administration

			 shall transmit to the Committees on Appropriations and Transportation and

			 Infrastructure of the House of Representatives and the Committees on

			 Appropriations and Commerce, Science, and Transportation of the Senate a

			 written notification at least 3 days before the issuance of a letter of intent

			 under this section.

				(5)LimitationsA letter of intent issued under this

			 subsection is not an obligation of the Government under section 1501 of title

			 31, and the letter is not deemed to be an administrative commitment for

			 financing. An obligation or administrative commitment may be made only as

			 amounts are provided in authorization and appropriations laws.

				(6)Statutory

			 constructionNothing in this

			 subsection shall be construed to prohibit the obligation of amounts pursuant to

			 a letter of intent under this subsection in the same fiscal year as the letter

			 of intent is issued.

				(f)Application of

			 additional requirementsThe

			 Administration may require as a condition for issuance of a letter of intent

			 such reasonable administrative requirements as necessary to carry out the

			 provisions of this Act.

			(g)Notification to

			 committeeThe Administration

			 shall notify the appropriate committees of Congress when a grant is made under

			 this section.

			(h)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $800,000,000 for each

			 of fiscal years 2006 through 2010. Such sums shall remain available until

			 expended.

			

